Case 18-14350-elf     Doc 86     Filed 10/26/20 Entered 10/26/20 09:52:40         Desc Main
                                 Document      Page 1 of 3




                       UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

  IN RE:                                       :
           Jorge R. Rosario                    :      Chapter 13
           Ipatia C. Bueno                     :      No.: 18-14350-ELF
            Debtor(s)                          :


           RESPONSE OF DEBTOR TO THE MOTION FOR RELIEF OF AUTOMATIC
                        STAY FILED BY SELENE FINANCE LP


          COMES NOW, Debtors, Jorge R. Rosario and Ipatia C. Bueno, hereinafter
  referred to as “Debtors,” by and through their undersigned Counsel, Brad J. Sadek,
  Esquire, and in response to the Motion for Relief filed by Selene Finance LP, “Movant”,
  and hereby avers the following:

           1.     Admitted.

           2.     Admitted.

           3.     Admitted.

           4.     Admitted.

           5.     Admitted.

           6.     Admitted.

           7.     Admitted.

           8.     Denied. Debtors request proof of all post-petition mortgage payments.

           9.     Denied.

           10.    Debtors are unsure of the same.

           11.    Admitted.

           12.    Denied.

           13.    Denied.

           14.    Denied.
Case 18-14350-elf   Doc 86   Filed 10/26/20 Entered 10/26/20 09:52:40     Desc Main
                             Document      Page 2 of 3




         15.   Denied.



        WHEREFORE, based on the aforementioned, Movant shall be denied an Order
  modifying the Automatic Stay under Bankruptcy Code Section 362.


                                                Respectfully submitted,

  Dated: November 25, 2019                      ________________________
                                                /s/ Brad J. Sadek, Esq.
                                                Attorney for the Debtor
                                                Sadek & Cooper
                                                1315 Walnut Street, #502
                                                Philadelphia, PA 19107
                                                (215) 545-0008
Case 18-14350-elf     Doc 86    Filed 10/26/20 Entered 10/26/20 09:52:40           Desc Main
                                Document      Page 3 of 3




                               CERTIFICATE OF SERVICE

          I Brad J. Sadek, Esq. certify that on the date indicated below served a true and
  correct copy of the Debtor’s Response to the Motion for Relief from Automatic Stay by
  electronic or Regular U.S. Mail on all creditors and the following parties:


                                 Scott F. Waterman, Esq.
                                    Chapter 13 Trustee


                                 Charles G. Wohlrab, Esq.
                                    Electronic Notice
                                  Attorney for Movant



  Dated: October 26, 2020                                     /s/Brad J. Sadek, Esq
                                                              Brad J. Sadek, Esq.
                                                              Attorney for Debtor
                                                              1315 Walnut Street
                                                              Suite #502
                                                              Philadelphia, PA 19107
